452 So. 2d 562 (1984)
STATE of Florida, Petitioner,
v.
Charles Albert LEVIN, Respondent.
No. 64291.
Supreme Court of Florida.
June 21, 1984.
*563 Jim Smith, Atty. Gen. and Michael J. Neimand, Asst. Atty. Gen., Miami, for petitioner.
Bennett H. Brummer, Public Defender and Bruce A. Rosenthal, Asst. Public Defender, Eleventh Judicial Circuit, Miami, for respondent.
EHRLICH, Justice.
We accepted jurisdiction in this case, Levin v. State, 449 So. 2d 288 (Fla. 3d DCA 1983), because the district court acknowledged direct and express conflict with the decision of another district court of appeal, Boal v. State, 368 So. 2d 71 (Fla. 2d DCA 1979). Art. V, § 3(b)(3), Fla. Const.
For the reasons set forth in the opinion of the Third District Court of Appeal, which we herein adopt as our own, we approve the decision in Levin and accordingly disapprove Boal.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.